Exhibit 10.3 [Chinese to English translation] Lingshi Xinghai Magnesium Industry Co., Ltd. Equity Transfer Contract Amendment Entered by Taiyuan Ruiming Yiwei Magnesium Industry Co., Ltd (Party A) And Taiyuan Yiwei Magnesium Industry Co., Ltd. (Party B) And Lingshi Xinghai Magnesium Industry Co. Ltd. (Target Company) China Direct Industries, Inc. And CDI China, Inc. And Pine Capital Enterprises, Inc. And Yuwei Huang January 12, 2012 This amendment (the “Amendment”) was entered by and between the following parties on January 12, 2012 by: (a) Party A: Taiyuan Ruiming Yiwei Magnesium Industry Co. Ltd., a limited liability company formed and existing under the laws of China with registered address at Shagou Village, Yangqu County, Taiyuan, Shanxi Province, China. Authorized Representative of Party A: Yuejian Wang Title：Chairman Nationality: U.S. Citizen (b) Party B: Taiyuan Yiwei Magnesium Industry Co., Ltd, a limited liability company formed and existing under the laws of China with registered address at Yangqu County, Nitun Town, Fujiayao Village, the office address is 910, 9th Floor, MeGa Mall Business Center, 10 YiFen Street, Taiyuan City, ShanXi Province, China. Authorized Representative of Party B: Yuwei Huang Title: Chairman Nationality: China (c) Target Company: Lingshi Xinghai Magnesium Industry Co., Ltd., a limited liability company formed and existing under the laws of the China with registered address at ZhijiaZhuang Village, Duanchun Town, Lingshi County, JinZhong City, Shanxi Province, China Authorized Representative of the Target Company: Xiangyun Zhai Title：Chairman Nationality: China (d) CDII: China Direct Industries, Inc., a Florida corporation with its registered address at 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 Authorized Representative of CDII: Yuejian Wang Title：Chief Executive Officer Nationality: U.S. (e) CDI China, Inc., a Florida corporation with its registered address at 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 (“CDI China”); Authorized Representative of CDI China: Yuejian Wang Title：Chief Executive Officer Nationality: U.S. (f) Pine Capital: Pine Capital Enterprises, Inc., a limited liability company formed and existing under the laws of the Cayman Islands with its registered address at 51, 5th Fl, Britannia House, Jalan Cator BS8811, BSB Brunei Darassalam. Name: Xiaorui Su Title: Executive Director Nationality: China (g) Yuwei Huang Nationality: China The parties above will be collectively referred to as the “Parties”, or individually referred to as “One Party”. Through negotiation and consultation, the Parties agree to sign this amendment to the Lingshi Xinghai (“Target Company”) 100% Equity Transfer Contract (“Original Agreement”) dated August 30, 2011. I. The clause in regards to the closing date under Section 4.3 of the Original Agreement is hereby amended to be February 29, 2012. The Parties agree to delete Section 4.3.1 in the Original Agreement and replace it with: 4.3.1 Closing:The date of closing (“Closing Date”) of the transactions contemplated by this Contract shall occur following completion of the conditions set forth in Section 4.4, and upon delivery of the Purchase Price as described in Section 4.2 herein. The Closing shall take place at a mutually agreeable time and place but in no event later than February 29, 2012. II. If there is dispute between this Amendment and the Original Agreement, this Amendment shall prevail. This Amendment shall act as supplementary agreement to the Agreement, and is automatically terminated at the termination of the Agreement. III. This Amendment shall have fourteen copies of the same format, each party holds two copies. Party A: Taiyuan Ruiming Yiwei Magnesium Industry Co., Ltd Signature: /s/ James (Yuejian) Wang Printed Name: James (Yuejian) Wang English Name: Title: Nationality: Party B: Taiyuan Yiwei Magnesium Industry Co. Ltd. Signature: /s/ Yuwei Huang Printed Name: Yuwei Huang English Name: Title: Nationality: Target Company: Lingshi Xinghai Magnesium Industry Co. Ltd. Signature: /s/ Yuwei Huang Printed Name: Yuwei Huang English Name: Title: Nationality: China Direct Industries, Inc. Signature: /s/James (Yuejian) Wang Printed Name: James (Yuejian) Wang English Name: Title: Nationality: CDI China, Inc. Signature: /s/ James (Yuejian) Wang Printed Name: James (Yuejian) Wang English Name: Title: Nationality: Pine Capital Enterprises Inc. Signature: /s/ Xiaorui Su Printed Name: Xiaorui Su English Name: Title: Nationality: Yuwei Huang Signature: /s/ Yuwei Huang Printed Name: Yuwei Huang English Name: Nationality:
